DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 4/15/2022. In particular, claim 1 has been amended to recite a method. This presents the claims in a manner with a scope not previously examined. Thus, the following action is properly made FINAL.
Election/Restrictions
During an interview on April 11, 2022, the Applicant requested permission to amend the elected product claims to non-elected method claims. As this would move prosecution forward, the Examiner agreed that the non-elected process will be examined in accordance with MPEP 819.
The product claims have been amended to be process claims. Therefore, the withdrawn process claims are rejoined. No prior art rejections are presented over claim 1, therefore, the withdrawn species claims are rejoined.
Claim Rejections - 35 USC § 112
Claims 3, 10-11, 13, 15, 21, 23, 26, 31, 33, 35-36, 40, 44, 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 defines the variable R5. However, neither claim 3 nor claim 1 contain the variable R5. Therefore, the scope of claim 3 is indefinite.
Claim 10 recites an R3 group but fails to define this variable. Additionally, claim 10 depends from claim 1 which also includes an R3 group. It is unclear whether the R3 of claim 10 is intended to have the same identity and definition as the R3 of claim 1. Therefore, claim 10 and all dependent claims are indefinite.
Claim 26 recites R3 includes an alkylene. However, R3 only has a single point of attachment. An alkylene is an -alkane with two points of attachment, as compared to an alkyl group which has a single point of attachment. Thus, claim 26 is indefinite because it is unclear whether the alkylene group is intended to be bound to a second component or whether an alkyl group was intended.
Claims 31, 35, 40, 44 recite the limitation "the polymer".  There is insufficient antecedent basis for this limitation in the claim. It is noted that if “the polymer” was amended to recite “the fluoropolymer” (which is recited in claim 1), a new antecedent basis issue would arise as these claims depend from claim 6 which discusses two ‘fluoropolymers’. A first fluoropolymer is recited in claim 1 and then in claim 6, this fluoropolymer is contacted with a crosslinking agent to create a fluoropolymer that is crosslinked. It is suggested that the crosslinked fluoropolymer formed in claim 6 be distinguished from the fluoropolymer of claim 1 using language such as, for example, “a crosslinked fluoropolymer”.
Claim 31 recites a number of formulas that contain the variables R2 and R4. These variables are not defined and therefore the scope of the claim (and dependent claims) is indefinite.
Claim 40 recites a number of formulas that contain the variables R4 and A. Claim 44 recites the variable ‘y’. These variables are not defined and therefore the scope of the claim (and dependent claims) is indefinite.
Claim 70 defines the variable R4 but depend from claim 16 (and claim 1). Claim 16 and claim 1 do not contain a variable R4. Therefore, the scope of claim 70 is indefinite. 

Claims 26, 31, 35, 40, and 69 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 26 recites R3 includes an alkylene and a heterocyclyl but depends from claim 1. Claim 1 includes a definition of R3 which does not include an alkylene or a heterocyclyl. Therefore, claim 26 contains subject matter which falls outside the scope of the independent claim and fails to properly further limit the independent claim.
Claim 31 recites the polymer includes formulas (IIIc), (IIId), (IIIe), (IIIf), and (IIIg), but depends from claim 1 which requires repeat units according to formula I, Ia, or Ib. Formulas (IIIc), (IIId), (IIIe), (IIIf), and (IIIg) do not contain repeat units according to formula I, Ia, or Ib and therefore contain subject matter which falls outside the scope of the independent claim. This same issue is in claim 35.
A similar issue is in claim 40 which recites formulas (Va), (Vb), and (Vc) but depends from claim 6 which requires repeat units of (Ic), (Id), (Ie), (If), or (Ig).
Claims 69 recites R1 comprises a perfluoroalkylene. However, claims 69 depends from claim 16 which recites a number of groups for R1. These groups do not include a perfluoroalkene. While R1 includes an alkylene, an alkylene group does not contain any heteroatoms while a perfluoroalkylene does. Therefore, claim 69 recites a limitation outside the scope of a parent claim and therefore fails to properly limit the claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1, 6, 16, 18 are allowed.
Relevant prior art includes Xu, Macromol. Rapid Commun. 2017, 38, 1600587(1-8) (first published Nov. 11, 2016) (made of record on 10/8/2021), Cheng (CN 105482013).
Xu and Cheng teach polymers formed by the reaction of a di-iodofluoroalkane with a diene such as octadiene to form a polymer having a polymer with fluorinated blocks and iodine groups off the backbone (Table 1). Xu and Cheng provide an example where di-iodofluorohexane is polymerized with octadiene to give a polymer with a Mn of 6200 and Mw/Mn of 1.65 and has monomeric segments with six CF2 units followed by a -CH2-CHI-(CH2)4-CHI-CH2- unit (Table 1; Figure 1).
Xu and Cheng fail to teach reacting the polymerization mixture with sodium dithionite. Rather, Xu and Cheng teach reaction with a ruthenium catalyst. There is no motivation present to substitute a ruthenium catalyst for a sodium dithionite.
Response to Arguments
Applicant’s arguments regarding the indefinite rejections are not persuasive. Applicant argues that the skilled artisan would understand that the aforementioned definitions are not recited in the respective claims because the scope of the variables is the same upon which they ultimately depend. In other words, since claim 10 depends from claim 1, and R3 is defined in claim 1, then R3 in claim 10 is the same as claim 1. 
This is not persuasive.
Claim 1 and claim 10 have different structural formulas present. Claim 1 contains repeat units in a polymer while claim 10 recites end groups. The structures in claim 10 are not merely narrowing the scope of the structures in claim 1, but are entirely new structures. Additionally, the other variables in claim 10, R2 and R4, are defined. These differences are sufficient to create uncertainty as to the definition of R3. Therefore, to ensure the claims are definite, the definition of the variable for R3 should be explicitly recited in claim 10. 
Applicant’s arguments regarding the prior art rejection over Xu is persuasive and Xu is no longer presented in a prior art rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764